
	
		II
		110th CONGRESS
		1st Session
		S. 2176
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mr. Johnson (for
			 himself, Mr. Kerry,
			 Mr. Smith, Mr.
			 Akaka, Mrs. Boxer,
			 Mr. Dorgan, Mr.
			 Inouye, Ms. Stabenow, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To promote the development of Native American small
		  business concerns, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Small Business
			 Development Act of 2007.
		2.Native American
			 Small Business Development ProgramThe Small
			 Business Act (15 U.S.C. 631 et seq.) is amended—
			(1)by redesignating
			 section 37 as section 38; and
			(2)by inserting
			 after section 36 the following:
				
					37.Native American
				Small Business Development Program
						(a)DefinitionsAs
				used in this section—
							(1)the term
				Alaska Native has the same meaning as the term Native
				in section 3(b) of the Alaska Native Claims Settlement Act (43 U.S.C.
				1602(b));
							(2)the term
				Alaska Native corporation has the same meaning as the term
				Native Corporation in section 3(m) of the Alaska Native Claims
				Settlement Act (43 U.S.C. 1602(m));
							(3)the term
				Assistant Administrator means the Assistant Administrator of the
				Office of Native American Affairs established under subsection (b);
							(4)the terms
				center and Native American business center mean a
				center established under subsection (c);
							(5)the term
				Native American business development center means an entity
				providing business development assistance to federally recognized tribes and
				Native Americans under a grant from the Minority Business Development Agency of
				the Department of Commerce;
							(6)the term
				Native American small business concern means a small business
				concern that is owned and controlled by—
								(A)a member of an
				Indian tribe or tribal government;
								(B)an Alaska Native
				or Alaska Native corporation; or
								(C)a Native Hawaiian
				or Native Hawaiian Organization;
								(7)the term
				Native Hawaiian has the same meaning as in section 625 of the
				Older Americans Act of 1965 (42
				U.S.C. 3057k);
							(8)the term
				Native Hawaiian Organization has the same meaning as in section
				8(a)(15);
							(9)the term
				tribal college has the same meaning as the term tribally
				controlled college or university has in section 2(a)(4) of the Tribally
				Controlled Community College Assistance Act of 1978 (25 U.S.C.
				1801(a)(4));
							(10)the term
				tribal government has the same meaning as the term Indian
				tribe has in section 7501(a)(9) of title 31, United States Code;
				and
							(11)the term
				tribal lands means all lands within the exterior boundaries of any
				Indian reservation.
							(b)Office of
				Native American Affairs
							(1)EstablishmentThere
				is established within the Administration the Office of Native American Affairs,
				which, under the direction of the Assistant Administrator, shall implement the
				Administration’s programs for the development of business enterprises by Native
				Americans.
							(2)PurposeThe
				purpose of the Office of Native American Affairs is to assist Native American
				entrepreneurs to—
								(A)start, operate,
				and grow small business concerns;
								(B)develop
				management and technical skills;
								(C)seek Federal
				procurement opportunities;
								(D)increase
				employment opportunities for Native Americans through the start and expansion
				of small business concerns; and
								(E)increase the
				access of Native Americans to capital markets.
								(3)Assistant
				administrator
								(A)AppointmentThe
				Administrator shall appoint a qualified individual to serve as Assistant
				Administrator of the Office of Native American Affairs in accordance with this
				paragraph.
								(B)QualificationsThe
				Assistant Administrator appointed under subparagraph (A) shall have—
									(i)knowledge of the
				Native American culture; and
									(ii)experience
				providing culturally tailored small business development assistance to Native
				Americans.
									(C)Employment
				statusThe Assistant Administrator shall be a Senior Executive
				Service position under section 3132(a)(2) of title 5, United States Code, and
				shall serve as a noncareer appointee, as defined in section 3132(a)(7) of title
				5, United States Code.
								(D)Responsibilities
				and dutiesThe Assistant Administrator shall—
									(i)administer and
				manage the Native American Small Business Development Program established under
				this section;
									(ii)recommend the
				annual administrative and program budgets for the Office of Native American
				Affairs;
									(iii)consult with
				Native American business centers in carrying out the program established under
				this section;
									(iv)recommend
				appropriate funding levels;
									(v)review the annual
				budgets submitted by each applicant for the Native American Small Business
				Development Program;
									(vi)select
				applicants to participate in the program under this section;
									(vii)implement this
				section; and
									(viii)maintain a
				clearinghouse to provide for the dissemination and exchange of information
				between Native American business centers.
									(E)Consultation
				requirementsIn carrying out the responsibilities and duties
				described in this paragraph, the Assistant Administrator shall confer with and
				seek the advice of—
									(i)Administration
				officials working in areas served by Native American business centers and
				Native American business development centers;
									(ii)the Bureau of
				Indian Affairs of the Department of the Interior;
									(iii)tribal
				governments;
									(iv)tribal
				colleges;
									(v)Alaska Native
				corporations; and
									(vi)Native Hawaiian
				Organizations.
									(c)Native American
				Small Business Development Program
							(1)Authorization
								(A)In
				generalThe Administrator, through the Office of Native American
				Affairs, shall provide financial assistance to tribal governments, tribal
				colleges, Native Hawaiian Organizations, and Alaska Native corporations to
				create Native American business centers in accordance with this section.
								(B)Use of
				fundsThe financial and resource assistance provided under this
				subsection shall be used to overcome obstacles impeding the creation,
				development, and expansion of small business concerns, in accordance with this
				section, by—
									(i)reservation-based
				American Indians;
									(ii)Alaska Natives;
				and
									(iii)Native
				Hawaiians.
									(2)5-year
				projects
								(A)In
				generalEach Native American business center that receives
				assistance under paragraph (1)(A) shall conduct 5-year projects that offer
				culturally tailored business development assistance in the form of—
									(i)financial
				education, including training and counseling in—
										(I)applying for and
				securing business credit and investment capital;
										(II)preparing and
				presenting financial statements; and
										(III)managing cash
				flow and other financial operations of a business concern;
										(ii)management
				education, including training and counseling in planning, organizing, staffing,
				directing, and controlling each major activity and function of a small business
				concern; and
									(iii)marketing
				education, including training and counseling in—
										(I)identifying and
				segmenting domestic and international market opportunities;
										(II)preparing and
				executing marketing plans;
										(III)developing
				pricing strategies;
										(IV)locating
				contract opportunities;
										(V)negotiating
				contracts; and
										(VI)utilizing
				varying public relations and advertising techniques.
										(B)Business
				development assistance recipientsThe business development
				assistance under subparagraph (A) shall be offered to prospective and current
				owners of small business concerns that are owned by—
									(i)American Indians
				or tribal governments, and located on or near tribal lands;
									(ii)Alaska Natives
				or Alaska Native corporations; or
									(iii)Native
				Hawaiians or Native Hawaiian Organizations.
									(3)Form of federal
				financial assistance
								(A)Documentation
									(i)In
				generalThe financial assistance to Native American business
				centers authorized under this subsection may be made by grant, contract, or
				cooperative agreement.
									(ii)ExceptionFinancial
				assistance under this subsection to an Alaska Native corporation or Native
				Hawaiian Organization may only be made by grant.
									(B)Payments
									(i)TimingPayments
				made under this subsection may be disbursed in an annual lump sum or in
				periodic installments, at the request of the recipient.
									(ii)AdvanceThe
				Administrator may disburse not more than 25 percent of the annual amount of
				Federal financial assistance awarded to a Native American small business center
				after notice of the award has been issued.
									(iii)No matching
				requirementThe Administrator shall not require a grant recipient
				to match grant funding received under this subsection with non-Federal
				resources as a condition of receiving the grant.
									(4)Contract and
				cooperative agreement authorityA Native American business center
				may enter into a contract or cooperative agreement with a Federal department or
				agency to provide specific assistance to Native American and other under-served
				small business concerns located on or near tribal lands, to the extent that
				such contract or cooperative agreement is consistent with the terms of any
				assistance received by the Native American business center from the
				Administrator.
							(5)Application
				process
								(A)Submission of a
				5-year planEach applicant for assistance under paragraph (1)
				shall submit a 5-year plan to the Administrator on proposed assistance and
				training activities.
								(B)Criteria
									(i)In
				generalThe Administrator shall evaluate and rank applicants in
				accordance with predetermined selection criteria that shall be stated in terms
				of relative importance.
									(ii)Public
				noticeThe criteria required by this paragraph and their relative
				importance shall be made publicly available, within a reasonable time, and
				stated in each solicitation for applications made by the Administrator.
									(iii)ConsiderationsThe
				criteria required by this paragraph shall include—
										(I)the experience of
				the applicant in conducting programs or ongoing efforts designed to impart or
				upgrade the business skills of current or potential owners of Native American
				small business concerns;
										(II)the ability of
				the applicant to commence a project within a minimum amount of time;
										(III)the ability of
				the applicant to provide quality training and services to a significant number
				of Native Americans;
										(IV)previous
				assistance from the Administration to provide services in Native American
				communities; and
										(V)the proposed
				location for the Native American business center site, with priority given
				based on the proximity of the center to the population being served and to
				achieve a broad geographic dispersion of the centers.
										(6)Program
				examination
								(A)In
				generalEach Native American business center established pursuant
				to this subsection shall annually submit to the Administrator an itemized cost
				breakdown of actual expenditures incurred during the preceding year.
								(B)Administration
				actionBased on information received under subparagraph (A), the
				Administrator shall—
									(i)develop and
				implement an annual programmatic and financial examination of each Native
				American business center assisted pursuant to this subsection; and
									(ii)analyze the
				results of each examination conducted under clause (i) to determine the
				programmatic and financial viability of each Native American business
				center.
									(C)Conditions for
				continued fundingIn determining whether to renew a grant,
				contract, or cooperative agreement with a Native American business center, the
				Administrator—
									(i)shall consider
				the results of the most recent examination of the center under subparagraph
				(B), and, to a lesser extent, previous examinations; and
									(ii)may withhold
				such renewal, if the Administrator determines that—
										(I)the center has
				failed to provide adequate information required to be provided under
				subparagraph (A), or the information provided by the center is inadequate;
				or
										(II)the center has
				failed to provide adequate information required to be provided by the center
				for purposes of the report of the Administrator under subparagraph (E).
										(D)Continuing
				contract and cooperative agreement authority
									(i)In
				generalThe authority of the Administrator to enter into
				contracts or cooperative agreements in accordance with this subsection shall be
				in effect for each fiscal year only to the extent and in the amounts as are
				provided in advance in appropriations Acts.
									(ii)RenewalAfter
				the Administrator has entered into a contract or cooperative agreement with any
				Native American business center under this subsection, it shall not suspend,
				terminate, or fail to renew or extend any such contract or cooperative
				agreement unless the Administrator provides the center with written
				notification setting forth the reasons therefore and affords the center an
				opportunity for a hearing, appeal, or other administrative proceeding under
				chapter 5 of title 5, United States Code.
									(E)Management
				report
									(i)In
				generalThe Administrator shall prepare and submit to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives an annual report on
				the effectiveness of all projects conducted by Native American business centers
				under this subsection and any pilot programs administered by the Office of
				Native American Affairs.
									(ii)ContentsEach
				report submitted under clause (i) shall include, with respect to each Native
				American business center receiving financial assistance under this
				subsection—
										(I)the number of
				individuals receiving assistance from the Native American business
				center;
										(II)the number of
				startup business concerns created;
										(III)the number of
				existing businesses seeking to expand employment;
										(IV)jobs created or
				maintained, on an annual basis, by Native American small business concerns
				assisted by the center since receiving funding under this Act;
										(V)to the maximum
				extent practicable, the capital investment and loan financing utilized by
				emerging and expanding businesses that were assisted by a Native American
				business center; and
										(VI)the most recent
				examination, as required under subparagraph (B), and the subsequent
				determination made by the Administrator under that subparagraph.
										(7)Annual
				reportEach entity receiving financial assistance under this
				subsection shall annually report to the Administrator on the services provided
				with such financial assistance, including—
								(A)the number of
				individuals assisted, categorized by ethnicity;
								(B)the number of
				hours spent providing counseling and training for those individuals;
								(C)the number of
				startup small business concerns created or maintained;
								(D)the gross
				receipts of assisted small business concerns;
								(E)the number of
				jobs created or maintained at assisted small business concerns; and
								(F)the number of
				Native American jobs created or maintained at assisted small business
				concerns.
								(8)Record
				retention
								(A)ApplicationsThe
				Administrator shall maintain a copy of each application submitted under this
				subsection for not less than 7 years.
								(B)Annual
				reportsThe Administrator shall maintain copies of the
				information collected under paragraph (6)(A) indefinitely.
								(d)Authorization
				of AppropriationsThere are authorized to be appropriated
				$5,000,000 for each of the fiscal years 2009 through 2013, to carry out the
				Native American Small Business Development Program, authorized under subsection
				(c).
						.
			3.Pilot
			 programs
			(a)DefinitionsIn
			 this section, the following definitions shall apply:
				(1)Incorporation
			 by referenceThe terms defined in section 37(a) of the
			 Small Business Act (as added by this
			 Act) have the same meanings as in that section 37(a) when used in this
			 section.
				(2)Joint
			 projectThe term joint project means the combined
			 resources and expertise of 2 or more distinct entities at a physical location
			 dedicated to assisting the Native American community.
				(b)Native American
			 Development Grant Pilot Program
				(1)Authorization
					(A)In
			 generalThere is established a 4-year pilot program under which
			 the Administrator is authorized to award Native American development grants to
			 provide culturally tailored business development training and related services
			 to Native Americans and Native American small business concerns.
					(B)Eligible
			 organizationsThe grants authorized under subparagraph (A) may be
			 awarded to—
						(i)any
			 small business development center; or
						(ii)any private,
			 nonprofit organization that—
							(I)has members of an
			 Indian tribe comprising a majority of its board of directors;
							(II)is a Native
			 Hawaiian Organization; or
							(III)is an Alaska
			 Native corporation.
							(C)AmountsThe
			 Administrator shall not award a grant under this subsection in an amount which
			 exceeds $100,000 for each year of the project.
					(D)Grant
			 durationEach grant under this subsection shall be awarded for
			 not less than a 2-year period and not more than a 4-year period.
					(2)Conditions for
			 participationEach entity desiring a grant under this subsection
			 shall submit an application to the Administrator that contains—
					(A)a certification
			 that the applicant—
						(i)is
			 a small business development center or a private, nonprofit organization under
			 paragraph (1)(B)(i);
						(ii)employs an
			 executive director or program manager to manage the facility; and
						(iii)agrees—
							(I)to a site visit
			 as part of the final selection process;
							(II)to an annual
			 programmatic and financial examination; and
							(III)to the maximum
			 extent practicable, to remedy any problems identified pursuant to that site
			 visit or examination;
							(B)information
			 demonstrating that the applicant has the ability and resources to meet the
			 needs, including cultural needs, of the Native Americans to be served by the
			 grant;
					(C)information
			 relating to proposed assistance that the grant will provide, including—
						(i)the
			 number of individuals to be assisted; and
						(ii)the number of
			 hours of counseling, training, and workshops to be provided;
						(D)information
			 demonstrating the effective experience of the applicant in—
						(i)conducting
			 financial, management, and marketing assistance programs designed to impart or
			 upgrade the business skills of current or prospective Native American business
			 owners;
						(ii)providing
			 training and services to a representative number of Native Americans;
						(iii)using resource
			 partners of the Administration and other entities, including universities,
			 tribal governments, or tribal colleges; and
						(iv)the prudent
			 management of finances and staffing;
						(E)the location
			 where the applicant will provide training and services to Native Americans;
			 and
					(F)a multiyear plan,
			 corresponding to the length of the grant, that describes—
						(i)the
			 number of Native Americans and Native American small business concerns to be
			 served by the grant;
						(ii)in
			 the continental United States, the number of Native Americans to be served by
			 the grant; and
						(iii)the training
			 and services to be provided to a representative number of Native
			 Americans.
						(3)Review of
			 applicationsThe Administrator shall—
					(A)evaluate and rank
			 applicants under paragraph (2) in accordance with predetermined selection
			 criteria that is stated in terms of relative importance;
					(B)include such
			 criteria in each solicitation under this subsection and make such information
			 available to the public; and
					(C)approve or
			 disapprove each completed application submitted under this subsection not more
			 than 60 days after submission.
					(4)Annual
			 reportEach recipient of a Native American development grant
			 under this subsection shall annually report to the Administrator on the impact
			 of the grant funding, including—
					(A)the number of
			 individuals assisted, categorized by ethnicity;
					(B)the number of
			 hours spent providing counseling and training for those individuals;
					(C)the number of
			 startup small business concerns created or maintained with assistance from a
			 Native American business center;
					(D)the gross
			 receipts of assisted small business concerns;
					(E)the number of
			 jobs created or maintained at assisted small business concerns; and
					(F)the number of
			 Native American jobs created or maintained at assisted small business
			 concerns.
					(5)Record
			 retention
					(A)ApplicationsThe
			 Administrator shall maintain a copy of each application submitted under this
			 subsection for not less than 7 years.
					(B)Annual
			 reportsThe Administrator shall maintain copies of the
			 information collected under paragraph (4) indefinitely.
					(c)American Indian
			 Tribal Assistance Center Grant Pilot Program
				(1)Authorization
					(A)In
			 generalThere is established a 4-year pilot program, under which
			 the Administrator shall award not less than 3 American Indian Tribal Assistance
			 Center grants to establish joint projects to provide culturally tailored
			 business development assistance to prospective and current owners of small
			 business concerns located on or near tribal lands.
					(B)Eligible
			 organizations
						(i)Class
			 1Not fewer than 1 grant shall be awarded to a joint project
			 performed by a Native American business center, a Native American business
			 development center, and a small business development center.
						(ii)Class
			 2Not fewer than 2 grants shall be awarded to joint projects
			 performed by a Native American business center and a Native American business
			 development center.
						(C)AmountsThe
			 Administrator shall not award a grant under this subsection in an amount which
			 exceeds $200,000 for each year of the project.
					(D)Grant
			 durationEach grant under this subsection shall be awarded for a
			 3-year period.
					(2)Conditions for
			 participationEach entity desiring a grant under this subsection
			 shall submit to the Administrator a joint application that contains—
					(A)a certification
			 that each participant of the joint application—
						(i)is
			 either a Native American business center, a Native American business
			 development center, or a small business development center;
						(ii)employs an
			 executive director or program manager to manage the center; and
						(iii)as a condition
			 of receiving the American Indian Tribal Assistance Center grant, agrees—
							(I)to an annual
			 programmatic and financial examination; and
							(II)to the maximum
			 extent practicable, to remedy any problems identified pursuant to that
			 examination;
							(B)information
			 demonstrating an historic commitment to providing assistance to Native
			 Americans—
						(i)residing on or
			 near tribal lands; or
						(ii)operating a
			 small business concern on or near tribal lands;
						(C)information
			 demonstrating that each participant of the joint application has the ability
			 and resources to meet the needs, including the cultural needs of the Native
			 Americans to be served by the grant;
					(D)information
			 relating to proposed assistance that the grant will provide, including—
						(i)the
			 number of individuals to be assisted; and
						(ii)the number of
			 hours of counseling, training, and workshops to be provided;
						(E)information
			 demonstrating the effective experience of each participant of the joint
			 application in—
						(i)conducting
			 financial, management, and marketing assistance programs, as described above,
			 designed to impart or upgrade the business skills of current or prospective
			 Native American business owners; and
						(ii)the prudent
			 management of finances and staffing; and
						(F)a plan for the
			 length of the grant, that describes—
						(i)the
			 number of Native Americans and Native American small business concerns to be
			 served by the grant; and
						(ii)the training and
			 services to be provided.
						(3)Review of
			 applicationsThe Administrator shall—
					(A)evaluate and rank
			 applicants under paragraph (2) in accordance with predetermined selection
			 criteria that is stated in terms of relative importance;
					(B)include such
			 criteria in each solicitation under this subsection and make such information
			 available to the public; and
					(C)approve or
			 disapprove each application submitted under this subsection not more than 60
			 days after submission.
					(4)Annual
			 reportEach recipient of an American Indian tribal assistance
			 center grant under this subsection shall annually report to the Administrator
			 on the impact of the grant funding received during the reporting year, and the
			 cumulative impact of the grant funding received since the initiation of the
			 grant, including—
					(A)the number of
			 individuals assisted, categorized by ethnicity;
					(B)the number of
			 hours of counseling and training provided and workshops conducted;
					(C)the number of
			 startup business concerns created or maintained with assistance from a Native
			 American business center;
					(D)the gross
			 receipts of assisted small business concerns;
					(E)the number of
			 jobs created or maintained at assisted small business concerns; and
					(F)the number of
			 Native American jobs created or maintained at assisted small business
			 concerns.
					(5)Record
			 retention
					(A)ApplicationsThe
			 Administrator shall maintain a copy of each application submitted under this
			 subsection for not less than 7 years.
					(B)Annual
			 reportsThe Administrator shall maintain copies of the
			 information collected under paragraph (4) indefinitely.
					(d)Authorization
			 of AppropriationsThere are authorized to be appropriated—
				(1)$1,000,000 for
			 each of the fiscal years 2009 through 2013, to carry out the Native American
			 Development Grant Pilot Program, authorized under subsection (b); and
				(2)$1,000,000 for
			 each of the fiscal years 2009 through 2013, to carry out the American Indian
			 Tribal Assistance Center Grant Pilot Program, authorized under subsection
			 (c).
				
